DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species III, sub-species A [corresponding to claims 1, 8-12, & 18-20] in the reply filed on 2/14/2022 is acknowledged.
Claims 2-7 & 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is being considered by the examiner.

Claim Objections
Claims 8-10 are objected to because of the following informalities:  
As to claims 8-10, the claims recites “a first preset scanning driving signal”, “a second preset scanning driving signal”, and “a preset data driving signal” to “a preset data driving signal”, which appears to be typographical errors.  Examiner suggests changing recites “a first preset scanning driving signal” “the preset data driving signal”, “a second preset scanning driving signal” to “the second preset scanning . 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 20070063233), in view of Kwon et al. (US 20060284815).	
As to claim 1, Joo teaches a driving method of a display panel [abstract & figs. 1 & 4], wherein the display panel comprises a display array (display area DA) [figs. 1 & 4 & para. 50 & 29], display array comprising pixel units that are arranged in an array [figs. 1 & 4 & para. 50 & 29]; the driving method of the display panel comprises: 
acquiring a first preset scanning driving signal (first gate signal gs1) [figs. 1 & 6 & para. 58-59], a second preset scanning driving signal (second gate signal gs2) [figs. 1 & 6 & para. 58 & 61], and a preset data driving signal (data signals ds) [figs. 1 & 6 & para. 58, 60, & 62]; and 


driving even-numbered columns of sub-pixels in the first row and odd-numbered columns of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal [figs. 1 & 6 & para. 58-62, 64, & 67].
Joo does not explicitly teach shortening a driving time of the second preset scanning driving signal corresponding to the preset data driving signal.
Kwon teaches the concept of a driving method [abstract] having a shorter driving time for a second preset scanning driving signal corresponding to a preset data driving signal (even gate line and odd gate line having different driving time) [figs. 5 & 19 & para. 81-84 & 181-182].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second preset scanning driving signal of the driving method of Joo, such that the driving time of the second preset scanning driving signal is shorter, as taught by Kwon, to improve image quality by reducing dimming caused by inversion driving, as taught by Kwon [para. 84 & 182].
As to claim 8, Joo as modified by Kwon teaches the driving method according to claim 1, wherein before acquiring a first preset scanning driving signal, a second preset scanning driving signal, and a preset data driving signal, the method further comprises: 
disposing alternately the first pixel unit and the second pixel unit in a first direction and a second direction, wherein the first direction is a row direction and the second direction is a column direction [Joo: fig. 1 & 4 & para. 50 & 29].
As to claim 9, Joo as modified by Kwon teaches the driving method according to claim 1, wherein before acquiring a first preset scanning driving signal, a second preset scanning driving signal, and a preset data driving signal, the method further comprises:
scanning the odd-numbered columns of sub-pixels in the first row and the even-numbered columns of sub-pixels in the second row by a same scanning driving line [Joo: figs. 1 & 6 & para. 58-62, 64, & 67] and 

As to claim 10, Joo as modified by Kwon teaches the driving method according to claim 1, wherein before acquiring a first preset scanning driving signal, a second preset scanning driving signal, and a preset data driving signal, the method further comprises: 
the first preset scanning driving signal and the second preset scanning driving signal driving sub-pixels of two adjacent rows in an interspersed manner [Joo: figs. 1 & 6 & para. 58-62, 64, & 67].
As to claim 11, Joo teaches a driving method of a display panel [abstract & figs. 1 & 4], wherein the display panel comprises a display array (display area DA) [figs. 1 & 4 & para. 50 & 29], the display array comprises pixel units arranged in an array [figs. 1 & 4 & para. 50 & 29], and the pixel units comprises a first pixel unit and a second pixel unit [figs. 1 & 4 & abstract & para. 30-34], the first pixel units and the second pixel units are alternately disposed [figs. 1 & 5 & para. 30-34], and polarities of two adjacent sub-pixels are opposite [fig. 7 & para. 64 & 67]; the driving method comprises: 
acquiring a first preset scanning driving signal (first gate signal gs1) [figs. 1 & 6 & para. 58-59], a second preset scanning driving signal (second gate signal gs2) [figs. 1 & 6 & para. 58 & 61], and a preset data driving signal (data signals ds) [figs. 1 & 6 & para. 58, 60, & 62]; and 
taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered columns of sub-pixels in the first row and even-numbered columns of sub-pixels in the second row by the first preset scanning driving signal [figs. 1 & 6 & para. 58-62], and driving even-numbered column of sub-pixels in the first row and odd-numbered column of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal [figs. 1 & 6 & para. 58-62, 64, & 67] and driving sub-pixels in a dot-inversion manner [fig. 7 & para. 64 & 67].
Joo does not explicitly teach shortening a driving time of the second preset scanning driving signal corresponding to the preset data driving signal.
Kwon teaches the concept of a driving method [abstract] having a shorter driving time for a second preset scanning driving signal corresponding to a preset data driving signal (even gate line and odd gate line having different driving time) [figs. 5 & 19 & para. 81-84 & 181-182].
. 

Claims 12 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 20120113154), in view of Joo et al. (US 20070063233), and further in view of Kwon et al. (US 20060284815).
As to claim 12, Ge teaches a driving device of a display panel [abstract & fig. 4], wherein the display panel comprises a display array [fig. 4 & para. 23 & 32], the display array comprises pixel units arranged in an array [fig. 4 & para. 23 & 32]; the driving device comprises a processor [fig. 1 & para. 25] and a nonvolatile memory [fig. 1 & para. 25], the non-volatile memory storing executable instructions [fig. 1 & para. 25 & 47].
Ge does not explicitly teach acquiring a first preset scanning driving signal, a second preset scanning driving signal, and a preset data driving signal, and shortening a driving time of the second preset scanning driving signal corresponding to the preset data driving signal; and 
taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered columns of sub-pixels in the first row and even-numbered columns of sub-pixels in the second row by the first preset scanning driving signal, and driving even-numbered column of sub-pixels in the first row and odd-numbered column of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal and driving sub-pixels in a dot-inversion manner.
Joo teaches the concept of a driving device of a display panel [abstract & figs. 1 & 4], wherein the display panel comprises a display array (display area DA) [figs. 1 & 4 & para. 50 & 29], the display array comprises pixel units arranged in an array [figs. 1 & 4 & para. 50 & 29]; comprising: 
acquiring a first preset scanning driving signal (first gate signal gs1) [figs. 1 & 6 & para. 58-59], a second preset scanning driving signal (second gate signal gs2) [figs. 1 & 6 & para. 58 & 61], and a preset data driving signal (data signals ds) [figs. 1 & 6 & para. 58, 60, & 62]; and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the executable instructions utilized with the driving device of Ge, such that the executable instructions further instructs the driving device to acquiring a first preset scanning driving signal, a second preset scanning driving signal, and a preset data driving signal, and shortening a driving time of the second preset scanning driving signal corresponding to the preset data driving signal; and taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered columns of sub-pixels in the first row and even-numbered columns of sub-pixels in the second row by the first preset scanning driving signal, and driving even-numbered column of sub-pixels in the first row and odd-numbered column of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal and driving sub-pixels in a dot-inversion manner, as taught by Joo, to reduce power consumption and improve image quality as taught by Joo [para. 69].
Ge as modified by Joo does not explicitly teach shortening a driving time of the second preset scanning driving signal corresponding to the preset data driving signal.
Kwon teaches the concept of a driving device [abstract] utilizing a shorter driving time for a second preset scanning driving signal corresponding to a preset data driving signal (even gate line and odd gate line having different driving time) [figs. 5 & 19 & para. 81-84 & 181-182].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second preset scanning driving signal of the driving device of Ge as modified by Joo, such that the driving time of the second preset scanning driving signal is shorter, as taught by Kwon, to improve image quality by reducing dimming caused by inversion driving, as taught by Kwon [para. 84 & 182].
As to claim 18, Ge as modified by Joo and Kwon teaches the driving device according to claim 12, wherein the first pixel unit and the second pixel unit are disposed alternately in a first direction and a 
As to claim 19, Ge as modified by Joo and Kwon teaches the driving device according to claim 12, wherein the odd-numbered columns of sub-pixels in the first row and the even-numbered columns of sub-pixels in the second row are scanned by a same scanning driving line and a same scanning driving signal [Joo: figs. 1 & 6 & para. 58-62, 64, & 67], and the even-numbered columns of sub-pixels in the first row and the odd-numbered column of sub-pixels in the second row in the driving cycle are scanned by a same scanning driving line and a same scanning driving signal [Joo: figs. 1 & 6 & para. 58-62, 64, & 67].
As to claim 20, Ge as modified by Joo and Kwon teaches the driving device according to claim 12, wherein the first preset scanning driving signal and the second preset scanning driving signal drive sub-pixels of two adjacent rows in an interspersed manner [Joo: figs. 1 & 6 & para. 58-62, 64, & 67].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim 		(US 20060290644).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAVID TUNG/Primary Examiner, Art Unit 2694